IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 2, 2008
                                No. 07-50681
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JUAN RODRIGUEZ-VASQUEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 4:06-CR-259-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Juan Rodriguez-Vasquez appeals his conviction and 84-month sentence for
aiding and abetting the importation of cocaine and aiding and abetting the
possession of cocaine with intent to distribute. Rodriguez-Vasquez argues that
our pattern jury instruction on the defense of duress places a constitutionally
impermissible burden on the defendant, and he asserts that the instruction
violates principles of equal protection because other circuits require a defendant
raising a defense of duress to make a less onerous showing. He contends that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-50681

his sentence is excessive because the district court erroneously determined that
he was not entitled to a reduction in offense level for acceptance of responsibility.
      Rodriguez-Vasquez’s challenge to the burden of proof required to establish
the defense of duress is foreclosed by United States v. Dixon, 126 S. Ct. 2437,
2442-48 (2006). His contention that our pattern instruction on duress violates
principles of equal protection fails because he does not suggest that the
challenged instruction has a discriminatory purpose. See United States v.
Chavez, 281 F.3d 479, 486-87 (5th Cir. 2002). We affirm the sentencing court’s
determination that Rodriguez-Vasquez was not entitled to a reduction in offense
level for acceptance of responsibility. United States v. Solis, 299 F.3d 420, 458
(5th Cir. 2002).
      AFFIRMED.




                                         2